--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
dated as of August 23, 2007
 
among


PAC-VAN, INC.,
as the Company


THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,


and


LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent


and


NATIONAL CITY BANK,
as Documentation Agent
 

--------------------------------------------------------------------------------

 
LASALLE BANK NATIONAL ASSOCIATION,
as Arranger
 

--------------------------------------------------------------------------------




SECTION 1
DEFINITIONS
1
1.1
Definitions
1
1.2
Other Interpretive Provisions
19
     
SECTION 2
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
 
CREDIT PROCEDURES
20
2.1
Commitments
20
 
2.1.1
Revolving Loan Commitment
20
 
2.1.2
L/C Commitment
20
2.2
Loan Procedures.
20
 
2.2.1
Various Types of Loans
20
 
2.2.2
Borrowing Procedures
21
 
2.2.3
Conversion and Continuation Procedures
21
 
2.2.4
Swing Line Facility.
22
2.3
Letter of Credit Procedures.
24
 
2.3.1
L/C Applications
24
 
2.3.2
Participations in Letters of Credit
24
 
2.3.3
Reimbursement Obligations
25
 
2.3.4
Funding by Lenders to Issuing Lender
25
2.4
Commitments Several
26
2.5
Certain Conditions
26
     
SECTION 3
EVIDENCING OF LOANS
26
3.1
Notes
26
3.2
Recordkeeping
26
     
SECTION 4
INTEREST
27
4.1
Interest Rates
27
4.2
Interest Payment Dates
27
4.3
Setting and Notice of LIBOR Rates
27
4.4
Computation of Interest
27
     
SECTION 5
FEES
27
5.1
Non-Use Fee
27
5.2
Letter of Credit Fees
28
5.3
Administrative Agent’s Fees
28
     
SECTION 6
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS
28
6.1
Reduction or Termination of the Revolving Commitment.
28
 
6.1.1
Voluntary Reduction or Termination of the Revolving Commitment
28
 
6.1.2
Mandatory Reductions of Revolving Commitment
29
 
6.1.3
All Reductions of the Revolving Commitment
29
6.2
Prepayments.
29
 
6.2.1
Voluntary Prepayments
29

 

--------------------------------------------------------------------------------



6.3
Manner of Prepayments.
30
6.4
Repayments.
30
     
SECTION 7
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
30
7.1
Making of Payments
30
7.2
Application of Certain Payments
30
7.3
Due Date Extension
30
7.4
Setoff
31
7.5
Proration of Payments
31
7.6
Taxes.
31
     
SECTION 8
INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
33
8.1
Increased Costs
33
8.2
Basis for Determining Interest Rate Inadequate or Unfair
34
8.3
Changes in Law Rendering LIBOR Loans Unlawful
34
8.4
Funding Losses
35
8.5
Right of Lenders to Fund through Other Offices
35
8.6
Discretion of Lenders as to Manner of Funding
35
8.7
Mitigation of Circumstances; Replacement of Lenders
35
8.8
Conclusiveness of Statements; Survival of Provisions
36
     
SECTION 9
REPRESENTATIONS AND WARRANTIES.
36
9.1
Organization
36
9.2
Authorization; No Conflict
36
9.3
Validity and Binding Nature
36
9.4
Financial Condition
37
9.5
No Material Adverse Change
37
9.6
Litigation and Contingent Liabilities
37
9.7
Ownership of Properties; Liens
37
9.8
Equity Ownership; Subsidiaries
37
9.9
Pension Plans
37
9.10
Investment Company Act
38
9.11
Public Utility Holding Company Act
38
9.12
Regulation U
38
9.13
Taxes.
38
9.14
Solvency, etc
39
9.15
Environmental Matters
39
9.16
Insurance
39
9.17
Real Property
40
9.18
Information
40
9.19
Intellectual Property
40
9.20
Burdensome Obligations
40
9.21
Labor Matters
40
9.22
No Default
40
9.23
Subordinated Debt
40


--------------------------------------------------------------------------------



SECTION 10
AFFIRMATIVE COVENANTS.
41
10.1
Reports, Certificates and Other Information
41
 
10.1.1
Annual Report
41
 
10.1.2
Interim Reports
41
 
10.1.3
Compliance Certificates
42
 
10.1.4
Reports to the SEC and to Shareholders
42
 
10.1.5
Notice of Default, Litigation and ERISA Matters
42
 
10.1.6
Borrowing Base Certificates
43
 
10.1.7
Management Reports
43
 
10.1.8
Projections
43
 
10.1.9
Subordinated Debt Notices
43
 
10.1.10
Other Information
43
10.2
Books, Records and Inspections
43
10.3
Maintenance of Property; Insurance
44
10.4
Compliance with Laws; Payment of Taxes and Liabilities
45
10.5
Maintenance of Existence, etc
45
10.6
Use of Proceeds
45
10.7
Employee Benefit Plans.
45
10.8
Environmental Matters
46
10.9
Further Assurances
46
10.10
Deposit Accounts
46
     
SECTION 11
NEGATIVE COVENANTS
46
11.1
Debt
47
11.2
Liens
47
11.3
Intentionally Omitted
48
11.4
Restricted Payments
48
11.5
Mergers, Consolidations, Sales
48
11.6
Modification of Organizational Documents
50
11.7
Transactions with Affiliates
50
11.8
Unconditional Purchase Obligations
50
11.9
Inconsistent Agreements
50
11.10
Business Activities; Issuance of Equity
50
11.11
Investments
51
11.12
Restriction of Amendments to Certain Documents
51
11.13
Fiscal Year
51
11.14
Financial Covenants.
51
 
11.14.1
EBITDA
51
 
11.14.2
Fixed Charge Coverage Ratio
52
 
11.14.3
Interest Coverage Ratio
52
 
11.14.4
Senior Debt to EBITDA Ratio
52
 
11.14.5
Total Debt to EBITDA Ratio
52
11.15
Cancellation of Debt
52
     
SECTION 12
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
52
12.1
Initial Credit Extension
53


--------------------------------------------------------------------------------




 
12.1.1
Notes
53
 
12.1.2
Authorization Documents
53
 
12.1.3
Consents, etc
53
 
12.1.4
Letter of Direction
53
 
12.1.5
Guaranty and Collateral Agreement
53
 
12.1.6
Subordination Agreements
53
 
12.1.7
Opinions of Counsel
54
 
12.1.8
Insurance
54
 
12.1.9
Payment of Fees
54
 
12.1.10
Environmental Reports
54
 
12.1.11
Search Results; Lien Terminations
54
 
12.1.12
Filings, Registrations and Recordings
54
 
12.1.13
Borrowing Base Certificate
54
 
12.1.14
Closing Certificate, Consents and Permits
54
 
12.1.15
Other
54
12.2
Conditions
55
 
12.2.1
Compliance with Warranties, No Default, etc
55
 
12.2.2
Confirmatory Certificate
55
     
SECTION 13
EVENTS OF DEFAULT AND THEIR EFFECT.
55
13.1
Events of Default
55
 
13.1.1
Non-Payment of the Loans, etc
55
 
13.1.2
Non-Payment of Other Debt
55
 
13.1.3
Other Material Obligations
56
 
13.1.4
Bankruptcy, Insolvency, etc
56
 
13.1.5
Non-Compliance with Loan Documents
56
 
13.1.6
Representations; Warranties
56
 
13.1.7
Pension Plans
56
 
13.1.8
Judgments
56
 
13.1.9
Invalidity of Collateral Documents, etc
57
 
13.1.10
Invalidity of Subordination Provisions, etc
57
 
13.1.11
Change of Control
57
 
13.1.12
Material Adverse Effect. The occurrence of any event having a Material Adverse
Effect
57
13.2
Effect of Event of Default
57
     
SECTION 14
THE AGENT
58
14.1
Appointment and Authorization
58
14.2
Issuing Lender
58
14.3
Delegation of Duties
58
14.4
Exculpation of Administrative Agent
58
14.5
Reliance by Administrative Agent
59
14.6
Notice of Default
59
14.7
Credit Decision
59
14.8
Indemnification
60
14.9
Administrative Agent in Individual Capacity
60
14.10
Successor Administrative Agent
61


--------------------------------------------------------------------------------




14.11
Collateral Matters
61
14.12
Administrative Agent May File Proofs of Claim
61
14.13
Other Agents; Arrangers and Managers
62
     
SECTION 15
GENERAL.
63
15.1
Waiver; Amendments
63
15.2
Confirmations
63
15.3
Notices
63
15.4
Computations
63
15.5
Costs, Expenses and Taxes
64
15.6
Assignments; Participations.
64
 
15.6.1
Assignments
64
 
15.6.2
Participations
65
15.7
Register
66
15.8
GOVERNING LAW
66
15.9
Confidentiality
66
15.10
Severability
67
15.11
Nature of Remedies
67
15.12
Entire Agreement
67
15.13
Counterparts
67
15.14
Successors and Assigns
67
15.15
Captions
67
15.16
Patriot Act Notice
68
15.17
INDEMNIFICATION BY THE COMPANY
68
15.18
Nonliability of Lenders
69
15.19
FORUM SELECTION AND CONSENT TO JURISDICTION
69
15.20
WAIVER OF JURY TRIAL
70


--------------------------------------------------------------------------------


 
ANNEXES


ANNEX A
Lenders and Pro Rata Shares
ANNEX B
Addresses for Notices
     
SCHEDULES
   
SCHEDULE 9.6
Litigation and Contingent Liabilities
SCHEDULE 9.8
Subsidiaries
SCHEDULE 9.16
Insurance
SCHEDULE 9.17
Real Property
SCHEDULE 9.21
Labor Matters
SCHEDULE 11.2
Existing Liens
SCHEDULE 11.11
Investments
     
EXHIBITS
   
EXHIBIT A
Form of Note (Section 3.1)
EXHIBIT B
Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C
Form of Borrowing Base Certificate (Section 1.1)
EXHIBIT D
Form of Assignment Agreement (Section 15.6.1)
EXHIBIT E
Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT F
Form of Notice of Conversion/Continuation (Section 2.2.3)

 
vi

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED
CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 23, 2007 (this
“Agreement”) is entered into among PAC-VAN, INC., an Indiana corporation (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“LaSalle”), as administrative agent and collateral agent for the Lenders, and
NATIONAL CITY BANK, as documentation agent for the Lenders.
 
Effective as of June 20, 2002, Company, Administrative Agent, National City Bank
of Indiana, Busey Bank and The National Bank of Indianapolis entered into that
certain Amended and Restated Loan and Syndication Agreement, as amended by that
certain First Amendment to Amended and Restated Loan and Syndication Agreement,
effective as of July 16, 2002, as amended by that certain Letter Agreement dated
January 13, 2003, as amended by that certain Letter Agreement dated May 27,
2003, and as amended by that certain Letter Agreement dated August 20, 2004, as
amended by a Second Amendment to Amended and Restated Loan and Syndication
Agreement dated June 15, 2005, and as amended by a Third Amendment to Amended
and Restated Loan and Syndication Agreement dated August 2, 2006 (as amended,
the "Original Loan Agreement").


Company and Lenders desire to fully amend and restate the Original Loan
Agreement to extend the maturity of the existing loan, restructure and modify
the existing loan and grant other accommodations to Company, all on the terms
and subject to the conditions hereinafter set forth.


In consideration of the mutual agreements herein contained, the parties hereto
hereby amend, restate and replace the Original Loan Agreement in its entirety
and agree as follows:
 
SECTION 1 DEFINITIONS.
 
1.1 Definitions. When used herein the following terms shall have the following
meanings:
 
Account Debtor is defined in the Guaranty and Collateral Agreement.
 
Account or Accounts is defined in the UCC.
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
 

--------------------------------------------------------------------------------


 
Administrative Agent means LaSalle in its capacity as administrative agent and
collateral agent for the Lenders hereunder and any successor thereto in such
capacity.
 
Affected Loan - see Section 8.3.
 
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.
 
Agent Fee Letter means the Fee letter dated as of July 17, 2007 between the
Company and the Administrative Agent.
 
Agreement - see the Preamble.
 
Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:


 
Level
 
Senior Debt
to EBITDA Ratio
 
LIBOR
Margin
 
Base Rate
Margin
 
Non-Use
Fee Rate
 
L/C Fee
Rate
 
I
  Greater than 4.00:1    
2.25
%
 
.25
%
 
.25
%
 
2.25
%
II
  Greater than 3.25:1 but less than or equal to 4.00:1    

2.00

%
 

0

%
 

.25

%
 

2.00

%
III
  Greater than 2.50:1 but less than or equal to 3.25:1    

1.75

%
 

0

%
 

.25

%
 

1.75

%
IV
  Less than or equal to 2.50:1    
1.50
%
 
0
%
 
.25
%
 
1.50
%



The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Sections 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level II until the date
on which the financial statements and Compliance Certificate are required to be
delivered for the Fiscal Quarter ending September 30, 2007.

2

--------------------------------------------------------------------------------


 
Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Loan Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 30 days with another asset performing the same
or a similar function, (b) the sale or lease of inventory in the ordinary course
of business.
 
Assignee - see Section 15.6.1.
 
Assignment Agreement - see Section 15.6.1.
 
Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.
 
Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.
 
Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.
 
Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g)
Hedging Agreements.
 
Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.
 
Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.
 
3

--------------------------------------------------------------------------------


 
Base Rate Margin - see the definition of Applicable Margin.
 
Borrowing Base means an amount equal to the total of (a) 85% of the unpaid
amount (net of such reserves and allowances as the Administrative Agent deems
necessary in its reasonable discretion) of all Eligible Accounts plus (b) 85% of
the Net Book Value of all Eligible Inventory (net of such reserves and
allowances as the Administrative Agent deems necessary in its reasonable
discretion).
 
Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.
 
BSA - see Section 10.4.
 
Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.
 
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.
 
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
 
Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
 
Cash Collateralize means to deliver cash collateral to the Administrative Agent
in an amount equal to one hundred and ten percent (110%) of the outstanding
Letters of Credit, to be held as cash collateral for outstanding Letters of
Credit, pursuant to documentation satisfactory to the Administrative Agent.
Derivatives of such term have corresponding meanings.
 
Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.
 
4

--------------------------------------------------------------------------------


 
Change of Control means the occurrence of any of the following events: (a) MOAC
shall cease to own and control at least 100% of the outstanding Capital
Securities of the Company; (b) the Company shall cease to, directly or
indirectly, own and control 100% of each class of the outstanding Capital
Securities of each Subsidiary; (c) a material change in the day to day
management involvement of Ronald F. Valenta; (d) replacement of Company’s
president, who is currently Theodore M. Mourouzis, with any person who has not
been approved by Administrative Agent in writing, which approval shall not be
unreasonably withheld; or (e) Ronald F. Valenta and Ronald L. Havner Jr. shall
cease to own and control at least 51% of the outstanding Capital Securities of
MOAC.
 
Closing Date - see Section 12.1.
 
Code means the Internal Revenue Code of 1986.
 
Collateral as defined in the Guaranty and Collateral Agreement of even date
herewith executed by the Loan Parties.
 
Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.
 
Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Mortgage, each Collateral Access Agreement, each Perfection Certificate,
each control agreement and any other agreement or instrument pursuant to which
the Company, any Subsidiary or any other Person grants or purports to grant
collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.
 
Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.
 
5

--------------------------------------------------------------------------------


 
Company - see the Preamble.
 
Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.
 
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
 
Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains from Asset Dispositions, any extraordinary
gains and any gains from discontinued operations.
 
Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
 
Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
 
Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner and (j) any Capital Securities or other equity instrument, whether or
not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.
 
6

--------------------------------------------------------------------------------


 
Debt to be Repaid means Debt listed on Schedule 12.1.
 
Dollar and the sign “$” mean lawful money of the United States of America.
 
EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period plus
those expenses of Matthew Claymon, Scott Claymon and/or Brent Claymon of the
types described on Schedule 6.2(h) of that certain Agreement and Plan of Merger
dated as of July 12, 2006 by and among the Company, MOAC, PV Acquisition
Corporation, Brent Claymon, Scott Claymon and Matthew Claymon, as amended,
restated, supplemented or otherwise modified as of the date hereof and all
exhibits and schedules thereto, and paid or reimbursed to such Person by the
Company for such period not to exceed One Hundred Eighty-Six Thousand and No/100
Dollars ($186,000.00) per annum plus non-cash expenses related to stock options
for such period not to exceed Five Hundred Thousand and No/100 Dollars
($500,000.00) per annum, in the aggregate plus non-cash expenses approved by the
Administrative Agent in writing related to stock options for such period in
excess of Five Hundred Thousand and No/100 Dollars ($500,000.00) per annum. In
addition, it is acknowledged and agreed that for purposes of all calculations of
EBITDA hereunder, after the consummation of any Acquisition, income statement
items, cash flow statement items and other balance sheet items (whether positive
or negative) attributable to the Person or property acquired shall, to the
extent otherwise includable in the definition of EBITDA but not otherwise
included in such items for the Company and its Subsidiaries in accordance with
GAAP, be included to the extent relating to any period applicable in such
calculations.
 
Eligible Account means an Account owing to the Company which meets each of the
following requirements (but excluding any pre-billed pick-up and tear-down
charges for the goods):
 
(a) it arises from the sale or lease of goods, or the rendering of services
which have been fully performed by the Company; and if it arises from the sale
or lease of goods, (i) such goods comply with such Account Debtor’s
specifications (if any) and have been delivered to such Account Debtor and (ii)
the Company has possession of, or if requested by the Administrative Agent has
delivered to the Administrative Agent, delivery receipts evidencing such
delivery;
 
7

--------------------------------------------------------------------------------


 
(b) it (i) is subject to a perfected, first priority Lien in favor of the
Administrative Agent and (ii) is not subject to any other assignment, claim or
Lien;
 
(c) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment by the Account Debtor with respect thereto, or to any claim
by such Account Debtor denying liability thereunder in whole or in part and the
Account Debtor has not refused to accept and/or has not returned or offered to
return any of the goods or services which are the subject of such Account;
 
(d) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto;
 
(e) the Account Debtor with respect thereto is a resident or citizen of, and is
located within, the United States, unless the sale of goods or services giving
rise to such Account is on letter of credit, banker’s acceptance or other credit
support terms reasonably satisfactory to the Administrative Agent;
 
(f) it is not an Account arising from a “sale on approval,” “sale or return,”
“consignment” or “bill and hold” or subject to any other repurchase or return
agreement;
 
(g) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by the Company
(or by any agent or custodian of the Company for the account of or subject to
further and/or future direction from the Account Debtor with respect thereto;
 
(h) it arises in the ordinary course of business of the Company;
 
(i) if the Account Debtor is the United States or any department, agency or
instrumentality thereof, the Company has assigned its right to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, and evidence (satisfactory to the Administrative Agent) of such assignment
has been delivered to the Administrative Agent;
 
(j) if the Company maintains a credit limit for an Account Debtor, the aggregate
dollar amount of Accounts due from such Account Debtor, including such Account,
does not exceed such credit limit;
 
(k) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to the Administrative Agent or, in the case of electronic chattel
paper, shall be in the control of the Administrative Agent, in each case in a
manner satisfactory to the Administrative Agent;
 
8

--------------------------------------------------------------------------------


 
(l) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than 90 days past the original invoice date thereof,
according to the original terms of sale;
 
(m) it is not an Account with respect to an Account Debtor that is located in
any jurisdiction which has adopted a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction must
file a notice of business activities report or make any other required filings
in a timely manner in order to enforce its claims in such jurisdiction’s courts
unless (i) such notice of business activities report has been duly and timely
filed or the Company is exempt from filing such report and has provided the
Administrative Agent with satisfactory evidence of such exemption or (ii) the
failure to make such filings may be cured retroactively by the Company for a
nominal fee;
 
(n) the Account Debtor with respect thereto is not an Affiliate of the Company;
 
(o) it is not owed by an Account Debtor with respect to which 25% or more of the
aggregate amount of outstanding Accounts owed at such time by such Account
Debtor is classified as ineligible under clause (l) of this definition;
 
(p) if the aggregate amount of all Accounts owed by the Account Debtor thereon
exceeds 25% of the aggregate amount of all Accounts at such time, then all
Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible;
 
(q) it is otherwise not unacceptable to the Administrative Agent in its
reasonable discretion for any other reason.
 
An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Administrative
Agent or the Required Lenders at any time hereafter determine in its or their
discretion that the prospect of payment or performance by the Account Debtor
with respect thereto is materially impaired for any reason whatsoever, such
Account shall cease to be an Eligible Account after notice of such determination
is given to the Company.
 
Eligible Inventory means Inventory of the Company, consisting of mobile office
units, modular buildings, ground level offices and storage vans and containers,
which meets each of the following requirements:
 
(a) it (i) is subject to a perfected, first priority Lien in favor of the
Administrative Agent and (ii) is not subject to any other assignment, claim or
Lien;
 
(b) it is salable and not obsolete or discontinued;
 
(c) it is in the possession and control of the Company and it is stored and held
in facilities owned by the Company or, if such facilities are not so owned, the
Administrative Agent is in possession of a Collateral Access Agreements for such
facilities equal to, at all times, not less than forty percent (40%) of the
aggregate book value of all Inventory located at such facilities, and the
Company is taking commercially reasonable efforts to obtain Collateral Access
Agreements for all other facilities;
 
9

--------------------------------------------------------------------------------


 
(d) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;
 
(e) it is not subject to any agreement or license which would restrict the
Administrative Agent’s ability to sell or otherwise dispose of such Inventory;
 
(f) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;
 
(g) it is not “in transit” to the Company or held by the Company on consignment;
 
(h) it is not “work-in-progress” Inventory;
 
(i) it is not supply items or packaging;
 
(j) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;
 
(k) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and
 
(l) the Administrative Agent shall not have determined in its reasonable
discretion that it is unacceptable due to age, type, category, quality, quantity
and/or any other reason whatsoever.
 
Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.
 
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
 
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.
 
ERISA means the Employee Retirement Income Security Act of 1974.
 
10

--------------------------------------------------------------------------------


 
Event of Default means any of the events described in Section 13.1.
 
Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.
 
Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
 
Fiscal Quarter means a fiscal quarter of a Fiscal Year.
 
Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2007”) refer to the Fiscal Year ending on December 31 of
such calendar year.
 
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
 
Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).
 
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
 
Group - see Section 2.2.1.
 
Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by the Loan Parties, together
with any joinders thereto and any other guaranty and collateral agreement
executed by a Loan Party, in each case in form and substance satisfactory to the
Administrative Agent.
 
11

--------------------------------------------------------------------------------


 
Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
 
Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.
 
Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.
 
Indemnified Liabilities - see Section 15.16.
 
Interest Coverage Ratio means, for any Computation Period, the ratio of (a)
EBITDA for such Computation Period less cash taxes and dividends/distributions
to (b) cash Interest Expense for such Computation Period.
 
Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).
 
Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:
 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
 
(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and
 
(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.
 
12

--------------------------------------------------------------------------------


 
Inventory is defined in the Guaranty and Collateral Agreement.
 
Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.
 
Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.
 
LaSalle - see the Preamble.
 
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.
 
L/C Fee Rate - see the definition of Applicable Margin.
 
Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.
 
Lender Party - see Section 15.17.
 
Letter of Credit - see Section 2.1.3.
 
LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.
 
LIBOR Margin - see the definition of Applicable Margin.
 
LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
 
LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.
 
13

--------------------------------------------------------------------------------


 
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Subordination Agreements and all documents,
instruments and agreements delivered in connection with the foregoing.
 
Loan Party means the Company, MOAC and each Subsidiary.
 
Loan or Loans means, as the context may require, Revolving Loans and/or Swing
Line Loans.
 
Margin Stock means any “margin stock” as defined in Regulation U.
 
Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.
 
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.
 
MOAC means Mobile Office Acquisition Corp., a Delaware corporation.
 
Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.
 
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.
 
14

--------------------------------------------------------------------------------


 
Net Book Value means: (i) the aggregate purchase price of one or more units of
Eligible Inventory, including capitalized freight costs, capitalized
modifications and initial preparation costs; less (ii) accumulated depreciation
(including depreciation or amortization of any capitalized freight costs and
initial preparation costs).
 
Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) calculated
in conformity with GAAP.
 
Non-U.S. Participant - see Section 7.6(d).
 
Non-Use Fee Rate - see the definition of Applicable Margin.
 
Note means a promissory note substantially in the form of Exhibit A.
 
Notice of Borrowing - see Section 2.2.2.
 
Notice of Conversion/Continuation - see Section 2.2.3.
 
Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or Administrative
Agent, and all Bank Products Obligations, all in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.
 
OFAC - see Section 10.4.
 
Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.
 
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
 
Participant - see Section 15.6.2.
 
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
Perfection Certificate means a perfection certificate executed and delivered to
the Administrative Agent by a Loan Party.
 
Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.
 
15

--------------------------------------------------------------------------------


 
Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.
 
Pro Rata Share means (x) prior to the Revolving Commitment being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and (y)
from and after the time the Revolving Commitment has been terminated or reduced
to zero, the percentage obtained by dividing (i) the aggregate unpaid principal
amount of such Lender’s Revolving Outstandings (after settlement and repayment
of all Swing Line Loans by the Lenders) by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings.
 
Refunded Swing Line Loan - see Section 2.2.4(c).
 
Regulation D means Regulation D of the FRB.
 
Regulation U means Regulation U of the FRB.
 
Replacement Lender - see Section 8.7(b).
 
Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.
 
Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 66⅔%
as determined pursuant to clause (d) of the definition of “Pro Rata Share”.
 
Revolving Commitment means $90,000,000.00, as reduced from time to time pursuant
to Section 6.1.1 or as increased up to $120,000,000.00 from time to time
pursuant to Section 6.1.3.
 
Revolving Loan - see Section 2.1.1.
 
Revolving Loan Availability means the lesser of (i) the Revolving Commitment and
(ii) the Borrowing Base.
 
Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.
 
16

--------------------------------------------------------------------------------


 
SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
 
Senior Debt means all Debt of the Company and its Subsidiaries other than
Subordinated Debt.
 
Senior Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Senior Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.
 
Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer, president,
vice president of finance or the treasurer of such Loan Party.
 
Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
 
Subordinated Debt means (a) the indebtedness of the Company evidenced by
Subordinated Notes in an aggregate principal amount not to exceed Twenty Five
Million and No/100 Dollars ($25,000,000.00) plus accrued and unpaid interest
thereon that has been capitalized by adding the same to the principal amount
thereof and (b) any other unsecured Debt of the Company which has subordination
terms, covenants, pricing and other terms which have been approved in writing by
the Required Lenders.
 
Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.
 
Subordinated Note Agent means Laminar Direct Capital L.P., acting in its
capacity as collateral agent under the Subordinated Note Purchase Agreement.
 
Subordinated Noteholders means any one of the holders from time to time of the
Subordinated Notes.
 
Subordinated Note Purchase Agreement means the Investment Agreement dated as of
August 2, 2006 among Company (as successor in interest to PVI Acquisition
Corporation), Guarantor, the Subordinated Noteholders and the Subordinated Note
Agent.
 
Subordinated Notes shall mean the 13% Senior Subordinated Secured Notes due
February 2, 2012 issued pursuant to the Subordinated Note Purchase Agreement to
the Subordinated Noteholders (or any successors and assigns thereto), as
amended, modified, supplemented or restated in accordance with the terms of the
Subordination Agreement.
 
Subordination Agreements means the Subordination and Intercreditor Agreement by
and among Company, Administrative Agent and Subordinated Note Agent dated August
2, 2006, together with all other subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.
 
17

--------------------------------------------------------------------------------


 
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.
 
Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).
 
Swing Line Commitment Amount means $5,000,000.00, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.
 
Swing Line Lender means LaSalle.
 
Swing Line Loan - see Section 2.2.4.
 
Tangible Net Worth of any Person means an amount equal to: (a) Net Worth of such
Person; less (b) Intangible Assets of such Person; less (c) all obligations owed
to such Person or any of its Subsidiaries by any Affiliate of such Person or any
of its Subsidiaries; and less (d) all loans by such Person to its officers,
stockholders, Subsidiaries or employees.
 
Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
 
Termination Date means the earlier to occur of (a) August 23, 2012 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.
 
Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.
 
Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party), (b) Hedging
Obligations, and (c) Debt of the Company to Subsidiaries and Debt of
Subsidiaries to the Company or to other Subsidiaries.
 
18

--------------------------------------------------------------------------------


 
Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.
 
Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
type - see Section 2.2.1.
 
UCC is defined in the Guaranty and Collateral Agreement.
 
Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.
 
Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.
 
Utilization Ratio means, as of the last day of any Fiscal Quarter, the ratio of
(a) the average book value of Eligible Inventory “in use” to (b) the average
book value of all Eligible Inventory.
 
Withholding Certificate - see Section 7.6(d).
 
Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
 
1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
 
(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
 
(c) The term “including” is not limiting and means “including without
limitation.”
 
(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
 
19

--------------------------------------------------------------------------------


 
(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
 
(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.
 

SECTION 2
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 
2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:
 
2.1.1 Revolving Loan Commitment. Each Lender with a Revolving Loan Commitment
agrees to make loans on a revolving basis (“Revolving Loans”) from time to time
until the Termination Date in such Lender’s Pro Rata Share of such aggregate
amounts as the Company may request from all Lenders; provided that the Revolving
Outstandings will not at any time exceed Revolving Loan Availability (less the
amount of any Swing Line Loans outstanding at such time).
 
2.1.2 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $5,000,000.00 and (b) the
Revolving Outstandings shall not at any time exceed Revolving Loan Availability
(less the amount of any Swing Line Loans outstanding at such time).
 
2.2 Loan Procedures. 
 
2.2.1 Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
the Company shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period
which expire on the same day are sometimes called a “Group” or collectively
“Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the same time,
provided that not more than seven (7) different Groups of LIBOR Loans shall be
outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Loans.
 
20

--------------------------------------------------------------------------------


 
2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit E
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least two Business Days prior to the proposed date of such borrowing. Each
such notice shall be effective upon receipt by the Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 11 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $100,000.00 and an integral multiple of
$100,000.00, and each LIBOR borrowing shall be in an aggregate amount of at
least $500,000.00 and an integral multiple of at least $100,000.00. 
 
2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1, the
Company may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:
 
A. elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $500,000.00 a higher integral multiple of
$100,000.00) into Loans of the other type; or
 
B. elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $500,000.00 or a higher integral multiple of
$100,000.00) for a new Interest Period;
 
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$500,000.00 and an integral multiple of $100,000.00.
 
(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:
 
21

--------------------------------------------------------------------------------


 
A. the proposed date of conversion or continuation;
 
B. the aggregate amount of Loans to be converted or continued;
 
C. the type of Loans resulting from the proposed conversion or continuation; and
 
D. in the case of conversion into, or continuation of, LIBOR Loans, the duration
of the requested Interest Period therefor.
 
(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.
 
(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.
 
(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
 
2.2.4 Swing Line Facility.
 
(a) The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than 2:00 P.M.,
Chicago time, on the Business Day of the proposed Swing Line Loan. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from the Required Lenders instructing it not to make a Swing Line Loan, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Section 12.2, be entitled to fund that Swing Line Loan, and to have
such Lender make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.
 
22

--------------------------------------------------------------------------------


 
(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.
 
(c) The Swing Line Lender, at any time and from time to time no less frequently
than once weekly, shall on behalf of the Company (and the Company hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Revolving Commitment (including the Swing Line Lender) to
make a Revolving Loan to the Company (which shall be a Base Rate Loan) in an
amount equal to that Lender’s Pro Rata Share of the principal amount of all
Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 2:00 P.M., Chicago time, in immediately available funds on
the date that notice is given (provided that such notice is given by 12:00 p.m.,
Chicago time, on such date). The proceeds of those Revolving Loans shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.
 
(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.
 
(e) Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.
 
23

--------------------------------------------------------------------------------


 
2.3 Letter of Credit Procedures. 
 
2.3.1 L/C Applications. The Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company shall give notice to the Administrative Agent and the Issuing Lender of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the Administrative
Agent and the Issuing Lender shall agree in any particular instance in their
sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company and in all respects satisfactory to the Administrative
Agent and the Issuing Lender, together with such other documentation as the
Administrative Agent or the Issuing Lender may request in support thereof, it
being understood that each L/C Application shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, the expiration
date of such Letter of Credit (which shall not be later than the scheduled
Termination Date (unless such Letter of Credit is Cash Collateralized)) and
whether such Letter of Credit is to be transferable in whole or in part. Any
Letter of Credit outstanding after the scheduled Termination Date which is Cash
Collateralized for the benefit of the Issuing Lender shall be the sole
responsibility of the Issuing Lender. So long as the Issuing Lender has not
received written notice that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
the Issuing Lender shall issue such Letter of Credit on the requested issuance
date. The Issuing Lender shall promptly advise the Administrative Agent of the
issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing
thereunder. In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.
 
2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.
 
24

--------------------------------------------------------------------------------


 
2.3.3 Reimbursement Obligations. (a) The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to time in effect plus the Base Rate Margin from time to time in
effect plus, beginning on the third Business Day after receipt of notice from
the Issuing Lender of such payment or disbursement, 2%. The Issuing Lender shall
notify the Company and the Administrative Agent whenever any demand for payment
is made under any Letter of Credit by the beneficiary thereunder; provided that
the failure of the Issuing Lender to so notify the Company or the Administrative
Agent shall not affect the rights of the Issuing Lender or the Lenders in any
manner whatsoever.
 
(b) The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.


2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by 11:00
A.M., Chicago time, on the date of such payment or disbursement, (b) a Revolving
Loan may not be made in accordance with Section 2.3.2 or (c) any reimbursement
received by the Issuing Lender from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender with a Revolving Loan Commitment shall be obligated
to pay to the Administrative Agent for the account of the Issuing Lender, in
full or partial payment of the purchase price of its participation in such
Letter of Credit, its Pro Rata Share of such payment or disbursement (but no
such payment shall diminish the obligations of the Company under Section 2.3.3),
and, upon notice from the Issuing Lender, the Administrative Agent shall
promptly notify each other Lender thereof. Each other Lender irrevocably and
unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the Issuing Lender’s account the amount of such other
Lender’s Pro Rata Share of such payment or disbursement. If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
by 2:00 P.M., Chicago time, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.
 
25

--------------------------------------------------------------------------------


 
2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.
 
2.5 Certain Conditions. Except as otherwise provided in Sections 2.2.4 and 2.3.4
of this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and the
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.
 
SECTION 3 EVIDENCING OF LOANS.
 
3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Revolving Loan Commitment.
 
3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans hereunder, together
with all interest accruing thereon.
 
26

--------------------------------------------------------------------------------


 
SECTION 4 INTEREST.
 
4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:
 
(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and
 
(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;
 
provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.
 
4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.
 
4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.
 
4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.
 
SECTION 5 FEES.
 
5.1 Non-Use Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to time) of the unused
amount of the Revolving Commitment. For purposes of calculating usage under this
Section, the Revolving Commitment shall be deemed used to the extent of
Revolving Outstandings. Such non-use fee shall be payable in arrears on the last
day of each calendar quarter and on the Termination Date for any period then
ending for which such non-use fee shall not have previously been paid. The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.
 
27

--------------------------------------------------------------------------------


 
5.2 Letter of Credit Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists. Such letter of credit fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated. 
 
(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Company and the Issuing Lender.
 
5.3 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the fees set forth in the Agent
Fee Letter.
 
SECTION 6 REDUCTION, TERMINATION OR INCREASE OF THE REVOLVING COMMITMENT;
PREPAYMENTS.
 
6.1 Reduction, Termination or Increase of the Revolving Commitment. 
 
6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than $5,000,000.00
or a higher integral multiple of $1,000,000.00. Concurrently with any reduction
of the Revolving Commitment to zero, the Company shall pay all interest on the
Revolving Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.
 
28

--------------------------------------------------------------------------------


 
 
6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.
 
6.1.3 Increase of the Revolving Commitment. Company may, at any time, in writing
request the Administrative Agent to increase the Revolving Commitment, provided
that (i) such increase shall not cause the Total Commitment to exceed One
Hundred Twenty Million and No/100 Dollars ($120,000,000.00), (ii) such increase
shall be in an amount not less than Ten Million Dollars ($10,000,000.00), (iii)
no Event of Default shall have occurred and be continuing and (iv) the
Subordinated Note Agent, on its own behalf and on the behalf of the Subordinated
Noteholders, has consented in writing to such increase and has executed such
documents and agreements as reasonably desired by Administrative Agent in
relation thereto, including but not limited to an amendment to the Subordination
Agreements. Any or all of the Lenders may, but shall not be obligated to,
increase its Revolving Commitment by all or any portion of the additional amount
requested. The Lenders may consent to an increase in their Revolving Commitments
by an amount up to their pro rata share of the requested increase of the
Revolving Commitment by providing written notice to the Administrative Agent
within five (5) business days of their receipt of notice of Company’s request
from Administrative Agent. If a Lender does not increase its Revolving
Commitment by the full amount allowed, the Administrative Agent shall notify the
Lenders fully participating in the increase. Such Lenders may increase their
Revolving Commitments by an additional amount up to their pro rata share of the
difference between the requested increase and the amount of the increase
consented to by the Lenders, or such other amounts agreed upon by such Lenders,
by providing written notice to Administrative Agent within two (2) business days
of their receipt of notice of such additional amounts from Administrative Agent.
Immediately upon the effectiveness of any such increase in the Revolving
Commitment, each Lender’s Revolving Commitment shall be automatically adjusted
to reflect their approved increase. In the event the Lenders agree to increase
the Revolving Commitment by less than the amount requested, Administrative Agent
shall act on a best efforts basis to arrange for additional commitments in the
amount of the difference between the requested increase and the amount of
increase in Revolving Commitment agreed to by the Lenders from third party
financial institutions with arrangement fees to be agreed upon by Administrative
Agent and Company. Any increase in the Revolving Commitment and any amendment to
the Agreement to solely to effect any such increase, shall not require the
consent of any Lender not participating in such increase.
 
6.2 Prepayments. 
 
6.2.1 Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part without a penalty except as otherwise set forth in Section
8; provided that the Company shall give the Administrative Agent (which shall
promptly advise each Lender) notice thereof not later than 11:00 A.M., Chicago
time, on the day of such prepayment (which shall be a Business Day), specifying
the Loans to be prepaid and the date and amount of prepayment. Any such partial
prepayment shall be in an amount equal to $100,000.00 or a higher integral
multiple of $100,000.00.
 
6.2.2 Mandatory Prepayments. If on any day the Revolving Outstandings plus the
outstanding amount of the Swing Line Loan exceeds the Borrowing Base, the
Company shall immediately prepay Revolving Loans and/or Cash Collateralize the
outstanding Letters of Credit, or do a combination of the foregoing, in an
amount sufficient to eliminate such excess.
 
29

--------------------------------------------------------------------------------



6.3 Manner of Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $100,000.00 or a higher integral multiple of $100,000.00.
Any partial prepayment of a Group of LIBOR Loans shall be subject to the proviso
to Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans
(other than the Swing Line Loans) shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.
 
6.4 Repayments. The Revolving Loans of each Lender shall be paid in full and the
Revolving Commitment shall terminate on the Termination Date.
 
SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
 
7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under Section
8.1 shall be made by the Company directly to the Lender entitled thereto without
setoff, counterclaim or other defense.
 
7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and (b)
voluntary and mandatory prepayments shall be applied as set forth in Sections
6.2 and 6.3. After the occurrence and during the continuance of an Unmatured
Event of Default or Event of Default, all amounts collected or received by the
Administrative Agent or any Lender as proceeds from the sale of, or other
realization upon, all or any part of the Collateral shall be applied as the
Administrative Agent shall determine in its discretion. Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment. 
 
7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.
 
30

--------------------------------------------------------------------------------


 
7.4 Setoff. The Company, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Company and each other Loan Party then or thereafter with the Administrative
Agent or such Lender.
 
7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.
 
7.6 Taxes. 
 
(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.
 
(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.
 
31

--------------------------------------------------------------------------------



(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.
 
(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Company and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Code Sections 871(h) or 881(c), the Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to Administrative
Agent (any such certificate, a “Withholding Certificate”). In addition, each
Lender that is a Non-U.S. Participant agrees that from time to time after the
Closing Date, (or in the case of a Lender that is an Assignee, after the date of
the assignment to such Lender), when a lapse in time (or change in circumstances
occurs) renders the prior certificates hereunder obsolete or inaccurate in any
material respect, such Lender shall, to the extent permitted under applicable
law, deliver to the Company and the Administrative Agent two new and accurate
and complete original signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable forms prescribed by the IRS), and if
applicable, a new Withholding Certificate, to confirm or establish the
entitlement of such Lender or the Administrative Agent to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.
 
(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.
 
(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).
 
32

--------------------------------------------------------------------------------



(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.
 
SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
 
8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.
 
(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.
 
33

--------------------------------------------------------------------------------



8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:
 
(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or
 
(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;
 
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
 
8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.
 
34

--------------------------------------------------------------------------------



8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.
 
8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 
8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.
 
8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Company to pay any amount pursuant to Sections 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Sections 8.2 or 8.3 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Company and the Administrative Agent). Without limiting the foregoing, each
Lender will designate a different funding office if such designation will avoid
(or reduce the cost to the Company of) any event described in clause (i) or (ii)
above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.
 
(b) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.
 
35

--------------------------------------------------------------------------------



8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Sections 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.
 
SECTION 9 REPRESENTATIONS AND WARRANTIES.
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:
 
9.1 Organization. Each Loan Party is validly existing and in good standing under
the laws of its jurisdiction of organization; and each Loan Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.
 
9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Company is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Company hereunder, do not and
will not (a) require any consent or approval of any governmental agency or
authority (other than any consent or approval which has been obtained and is in
full force and effect), (b) conflict with (i) any provision of law, (ii) the
charter, by-laws or other organizational documents of any Loan Party or (iii)
any agreement, indenture, instrument or other document, or any judgment, order
or decree, which is binding upon any Loan Party or any of their respective
properties or (c) require, or result in, the creation or imposition of any Lien
on any asset of any Loan Party (other than Liens in favor of the Administrative
Agent created pursuant to the Collateral Documents).
 
9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
 
36

--------------------------------------------------------------------------------



9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2006 and the unaudited
consolidated financial statements of the Company and the Subsidiaries as at May
31, 2007, copies of each of which have been delivered to each Lender, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.
 
9.5 No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Loan Parties taken as a whole.
 
9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against any Loan Party which
might reasonably be expected to have a Material Adverse Effect, except as set
forth in Schedule 9.6. Other than any liability incident to such litigation or
proceedings, no Loan Party has any material contingent liabilities not listed on
Schedule 9.6 or permitted by Section 11.1.
 
9.7 Ownership of Properties; Liens. Each Loan Party owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.
 
9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing Date. All of the issued and outstanding Capital Securities of the
Company are owned as set forth on Schedule 9.8 as of the Closing Date, and all
of the issued and outstanding Capital Securities of each Wholly-Owned Subsidiary
is, directly or indirectly, owned by the Company. As of the Closing Date, except
as set forth on Schedule 9.8, there are no pre-emptive or other outstanding
rights, options, warrants, conversion rights or other similar agreements or
understandings for the purchase or acquisition of any Capital Securities of any
Loan Party.
 
9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed twenty percent of the Total Plan Liability for all such
Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of Company, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.
 
37

--------------------------------------------------------------------------------



(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.
 
9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
 
9.11 Public Utility Holding Company Act. No Loan Party is a “holding company”,
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.
 
9.12 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
 
9.13 Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).
 
38

--------------------------------------------------------------------------------



9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of its assets is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.
 
9.15 Environmental Matters. The on-going operations of each Loan Party comply in
all respects with all Environmental Laws, except such non-compliance which could
not (if enforced in accordance with applicable law) reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
Each Loan Party has obtained, and maintained in good standing, all licenses,
permits, authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party is
in compliance with all terms and conditions thereof, except where the failure to
do so could not reasonably be expected to result in material liability to any
Loan Party and could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party or any of its
properties or operations is subject to, or reasonably anticipates the issuance
of, any written order from or agreement with any Federal, state or local
governmental authority, nor subject to any judicial or docketed administrative
or other proceeding, respecting any Environmental Law, Environmental Claim or
Hazardous Substance. There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, of any Loan Party
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. No Loan Party has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances.
 
9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Loan Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Loan Party). Each Loan Party and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Loan Parties, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
such Loan Parties operate. 
 
39

--------------------------------------------------------------------------------



9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Loan Party, together with, in the case of leased property, the name and
mailing address of the lessor of such property.
 
9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Loan Party to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, true and accurate in every material
respect on the date as of which such information is dated or certified, and none
of such information is or will be incomplete by omitting to state any material
fact necessary to make such information not misleading in light of the
circumstances under which made (it being recognized by the Administrative Agent
and the Lenders that any projections and forecasts provided by the Company are
based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).
 
9.19 Intellectual Property. Each Loan Party owns and possesses or has a license
or other right to use all patents, patent rights, trademarks, trademark rights,
trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.
 
9.20 Burdensome Obligations. No Loan Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which could reasonably be expected to have a Material Adverse Effect.
 
9.21 Labor Matters. Except as set forth on Schedule 9.21, no Loan Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Loan Party
that singly or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Hours worked by and payment made to employees of the Loan
Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.
 
9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.
 
9.23 Subordinated Debt. The subordination provisions of the Subordinated Debt
are enforceable against the holders of the Subordinated Debt by the
Administrative Agent and the Lenders. All Obligations constitute senior Debt
entitled to the benefits of the subordination provisions contained in the
Subordinated Debt. The Company acknowledges that the Administrative Agent and
each Lender are entering into this Agreement and are extending the Commitments
and making the Loans in reliance upon the subordination provisions of the
Subordinated Debt and this Section 9.23.
 
40

--------------------------------------------------------------------------------



SECTION 10 AFFIRMATIVE COVENANTS.
 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:
 
10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:
 
10.1.1 Annual Report. Promptly when available and in any event within 120 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, acknowledging that in making
the examination necessary for the signing of such annual audit report by such
accountants, nothing came to their attention that caused them to believe that
the Company was not in compliance with any provision of Sections 11.1, 11.3,
11.4 or 11.14 of this Agreement insofar as such provision relates to accounting
matters or, if something has come to their attention that caused them to believe
that the Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail; and (b) a consolidating balance sheet of
the Company and its Subsidiaries as of the end of such Fiscal Year and
consolidating statement of earnings and cash flows for the Company and its
Subsidiaries for such Fiscal Year, certified by a Senior Officer of the Company.
 
10.1.2 Interim Reports. (a) Promptly when available and in any event within 45
days after the end of each Fiscal Quarter, consolidated and consolidating
balance sheets of the Company and its Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated and consolidating statements of earnings and
cash flows for such Fiscal Quarter and for the period beginning with the first
day of such Fiscal Year and ending on the last day of such Fiscal Quarter,
together with a comparison with the corresponding period of the previous Fiscal
Year and a report summarizing the utilization of Company’s Eligible Inventory,
categorized as “in use” or “not in use” and showing the utilization percentage
by dollar amount and by number of units and providing such information with
respect to the Company’s operations as a whole with respect to each branch
office operated by Company, certified by a Senior Officer of the Company; and
(b) promptly when available and in any event within 30 days after the end of
each month, consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of the end of such month, together with consolidated statements
of earnings for such month and for the period beginning with the first day of
such Fiscal Year and ending on the last day of such month, together with a
comparison with the corresponding period of the previous Fiscal Year for such
period of the current Fiscal Year and a complete list of Accounts and Inventory,
with the unit numbers, assigned branch, acquisition costs and dates of
acquisition, certified by a Senior Officer of the Company.
 
41

--------------------------------------------------------------------------------



10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 11.14 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it and (ii) a written statement of the
Company’s management setting forth a discussion of the Company’s financial
condition, changes in financial condition and results of operations.
 
10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.
 
10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:
 
(a) the occurrence of an Event of Default or an Unmatured Event of Default;
 
(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;
 
(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;
 
(d) any cancellation or material change in any insurance maintained by any Loan
Party; or
 
42

--------------------------------------------------------------------------------



(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.
 
10.1.6 Borrowing Base Certificates. Within 30 days of the end of each month, a
Borrowing Base Certificate dated as of the end of such month and executed by a
Senior Officer of the Company on behalf of the Company (provided that (a) the
Company may deliver a Borrowing Base Certificate more frequently if it chooses
and (b) at any time an Event of Default exists, the Administrative Agent may
require the Company to deliver Borrowing Base Certificates more frequently).
 
10.1.7 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company.
 
10.1.8 Projections. As soon as practicable, and in any event not later than 90
days after the commencement of each Fiscal Year, financial projections for the
Company and its Subsidiaries for such Fiscal Year prepared in a manner
consistent with the projections delivered by the Company to the Lenders prior to
the Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent.
 
10.1.9 Subordinated Debt Notices. Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt.
 
10.1.10 Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.
 
10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other collateral. All such
inspections or audits by the Administrative Agent shall be at the Company’s
expense, provided that so long as no Event of Default or Unmatured Event of
Default exists, the Company shall not be required to reimburse the
Administrative Agent for a physical appraisal more frequently than once every
two Fiscal Years, and a desktop appraisal more frequently than once each Fiscal
Year.
 
43

--------------------------------------------------------------------------------



10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property useful and necessary in the business of the Loan
Parties in good working order and condition, ordinary wear and tear excepted.
 
(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Administrative Agent or any
Lender, furnish to the Administrative Agent or such Lender a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
the Loan Parties. The Company shall cause each issuer of an insurance policy to
provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as loss payee with respect to each policy of property or
casualty insurance and naming the Administrative Agent as an additional insured
with respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be given to the Administrative Agent prior to any cancellation of,
material reduction or change in coverage provided by or other material
modification to such policy and (iii) reasonably acceptable in all other
respects to the Administrative Agent. The Company shall execute and deliver to
the Administrative Agent a collateral assignment, in form and substance
satisfactory to the Administrative Agent, of each business interruption
insurance policy maintained by the Company.
 
(c) UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF
THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT
OF THE LOANS OWING HEREUNDER. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE
COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.
 
44

--------------------------------------------------------------------------------



10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations (d) without limiting clause (a) above, comply, and cause each other
Loan Party to comply, with all applicable tax shelter registration requirements
and (e) pay, and cause each other Loan Party to pay, prior to delinquency, all
taxes and other governmental charges against it or any collateral, as well as
claims of any kind which, if unpaid, could become a Lien on any of its property;
provided that the foregoing shall not require any Loan Party to pay any such tax
or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and, in the case of a claim which could
become a Lien on any collateral, such contest proceedings shall stay the
foreclosure of such Lien or the sale of any portion of the collateral to satisfy
such claim.
 
10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Loan Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).
 
10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely to refinance existing Debt, for working capital purposes, for
Acquisitions permitted by Section 11.5 and for other general business purposes;
and not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.
 
10.7 Employee Benefit Plans. 
 
(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.
 
(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.
 
45

--------------------------------------------------------------------------------



(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.
 
10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.
 
10.9 Further Assurances. Take, and cause each other Loan Party to take, such
actions as are necessary or as the Administrative Agent or the Required Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by substantially all of the
assets of the Company and each domestic Subsidiary (as well as all Capital
Securities of each domestic Subsidiary and 65% of all Capital Securities of each
direct foreign Subsidiary) and guaranteed by each domestic Subsidiary
(including, upon the acquisition or creation thereof, any Subsidiary acquired or
created after the Closing Date), in each case as the Administrative Agent may
determine, including (a) the execution and delivery of guaranties, security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing and (b)
the delivery of certificated securities and other Collateral with respect to
which perfection is obtained by possession.
 
10.10 Deposit Accounts. Unless the Administrative Agent otherwise consents in
writing, in order to facilitate the Administrative Agent’s and the Lenders’
maintenance and monitoring of their security interests in the collateral,
maintain all of their principal deposit accounts with the Administrative Agent.
 
SECTION 11 NEGATIVE COVENANTS
 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:

46

--------------------------------------------------------------------------------




11.1 Debt. Not, and not permit any other Loan Party to, create, incur, assume or
suffer to exist any Debt, except:
 
(a) Obligations under this Agreement and the other Loan Documents;
 
(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $500,000.00;
 
(c) Subordinated Debt;
 
(d) Hedging Obligations approved by Administrative Agent and incurred in favor
of a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation; and
 
(e) other unsecured trade Debt, in addition to the Debt listed above, incurred
in the ordinary course of business.
 
11.2 Liens. Not, and not permit any other Loan Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:
 
(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;
 
(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law and (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves;
 
(c) Liens described on Schedule 11.2 as of the Closing Date;
 
(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;
 
47

--------------------------------------------------------------------------------



(e) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party; and
 
(f) Liens arising under the Loan Documents.
 
11.3 Intentionally Omitted.
 
11.4 Restricted Payments. Not, and not permit any other Loan Party to, (a) make
any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any Subordinated Debt or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Subsidiary may pay dividends or make
other distributions to the Company or to a domestic Wholly-Owned Subsidiary;
(ii) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom, the Company may pay management fees to Ronald F. Valenta
in an aggregate amount not exceeding $250,000.00 in any Fiscal Year; (iii) the
Company may make regularly scheduled payments of interest in respect of
Subordinated Debt to the extent permitted under the subordination provisions
thereof and any other payments expressly permitted pursuant to Section 6 of the
Subordination Agreement; and (iv) MOAC may repurchase shares of Class B Common
Stock from employees upon a termination of employment in accordance with MOAC’s
repurchase rights under subscription agreements for such stock. 
 
11.5 Mergers, Consolidations, Sales. Not, and not permit any other Loan Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person, (b)
sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for (i) sales of inventory in the ordinary course of business, (ii) any
issuance of shares of MOAC’s common Capital Securities pursuant to any employee
or director option program, benefit plan or compensation program or (iii) any
issuance by a Subsidiary to the Company or another Subsidiary in accordance with
Section 11.4, or (c) sell or assign with or without recourse any receivables,
except for (i) any such merger, consolidation, sale, transfer, conveyance, lease
or assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary; (ii) any such merger, consolidation,
sale, transfer, conveyance, lease or assignment of or by MOAC into the Company,
provided such transaction is approved in advance in writing by Administrative
Agent in its sole discretion which will not be unreasonably withheld; (iii) any
such purchase or other acquisition by the Company or any domestic Wholly-Owned
Subsidiary of the assets or Capital Securities of any Wholly-Owned Subsidiary;
and (iv) any Acquisition by the Company or any domestic Wholly-Owned Subsidiary
where:
 
(A) the business or division acquired are for use, or the Person acquired is
engaged, in the businesses engaged in by the Loan Parties on the Closing Date;
 
(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;
 
48

--------------------------------------------------------------------------------



(C) the aggregate consideration to be paid by the Loan Parties (including any
Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) or in the aggregate in any Fiscal Year is less
than $10,000,000.00;
 
(D) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.14;
 
(E) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;
 
(F) reasonably prior to such Acquisition (and in any event not less than five
(5) Business Days), the Administrative Agent shall have received draft copies of
each material document, instrument and agreement to be executed in connection
with such Acquisition with complete executed copies to be delivered to
Administrative Agent by Borrower immediately following closing of the
Acquisition, together with all lien search reports and lien release letters and
other documents as the Administrative Agent may require to evidence the
termination of Liens on the assets or business to be acquired;
 
(G) not less than ten Business Days prior to such Acquisition, the
Administrative Agent and Lenders shall have received an acquisition summary with
respect to the Person and/or business or division to be acquired, such summary
to include a reasonably detailed description thereof (including financial
information) and operating results (including financial statements for the most
recent 12 month period for which they are available and as otherwise available),
the terms and conditions, including economic terms, of the proposed Acquisition,
and the Company’s calculation of pro forma EBITDA relating thereto;
 
(H) the Administrative Agent and Required Lenders shall have approved the
Company’s computation of pro forma EBITDA;
 
(I) consents have been obtained in favor of the Administrative Agent and the
Lenders to the collateral assignment of rights and indemnities under the related
acquisition documents and opinions of counsel for the Loan Parties and (if
delivered to the Loan Party) the selling party in favor of the Administrative
Agent and the Lenders have been delivered;
 
(J) the provisions of Section 10.10 have been satisfied;
 
(K) simultaneously with the closing of such Acquisition, the target company (if
such Acquisition is structured as a purchase of equity) or the Loan Party (if
such Acquisition is structured as a purchase of assets or a merger and a Loan
Party is the surviving entity) executes and delivers to Administrative Agent (a)
such documents necessary to grant to Administrative Agent for the benefit of the
Lenders a first priority Lien in all of the assets of such target company or
surviving company, and their respective Subsidiaries, each in form and substance
satisfactory to Administrative Agent and (b) an unlimited Guaranty of the
Obligations, or at the option of Administrative Agent in Administrative Agent's
absolute discretion, a joinder agreement satisfactory to Administrative Agent in
which such target company or surviving company, and their respective
Subsidiaries becomes a borrower under this Agreement and assumes primary, joint
and several liability for the Obligations; and
 
49

--------------------------------------------------------------------------------



(L) if the Acquisition is structured as a merger, the Company or such domestic
Wholly-Owned Subsidiary is the surviving entity.
 
Notwithstanding the foregoing, nothing in this Agreement shall be construed as
to prohibit MOAC from selling, issuing or otherwise transferring any of its
Capital Securities or otherwise engaging in any of the transactions prohibited
by this Section 11.5 as long as such transaction does not result in a Change of
Control of MOAC.
 
11.6 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Loan Party to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders; not change, or allow any Loan Party to change, its
state of formation or its organizational form.
 
11.7 Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates.
 
11.8 Unconditional Purchase Obligations. Not, and not permit any other Loan
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services.
 
11.9 Inconsistent Agreements. Not, and not permit any other Loan Party to, enter
into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Loan Party of any of its Obligations hereunder or under any other Loan Document,
(b) prohibit any Loan Party from granting, or condition any Loan Party granting,
to the Administrative Agent and the Lenders, a Lien on any of its assets or (c)
create or permit to exist or become effective any encumbrance or restriction on
the ability of any Subsidiary to (i) pay dividends or make other distributions
to the Company or any other Subsidiary, or pay any Debt owed to the Company or
any other Subsidiary, (ii) make loans or advances to any Loan Party or (iii)
transfer any of its assets or properties to any Loan Party, other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the assets of any Subsidiary pending such
sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and (C)
customary provisions in leases and other contracts restricting the assignment
thereof.
 
11.10 Business Activities; Issuance of Equity. Not, and not permit any other
Loan Party to, engage in any line of business other than the businesses engaged
in on the date hereof and businesses reasonably related thereto. Not, and not
permit any other Loan Party to, issue any Capital Securities other than (a) any
issuance of shares of MOAC’s common Capital Securities pursuant to any employee
or director option program, benefit plan or compensation program or (b) any
issuance by a Subsidiary to the Company or another Subsidiary in accordance with
Section 11.4.
 
50

--------------------------------------------------------------------------------



11.11 Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:
 
(a) contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary, so long as the recipient of any such capital contribution has
guaranteed the Obligations and such guaranty is secured by a pledge of all of
its Capital Securities and substantially all of its real and personal property,
in each case in accordance with Section 10.10;
 
(b) Investments constituting Debt permitted by Section 11.1;
 
(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;
 
(d) Cash Equivalent Investments;
 
(e) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;
 
(f) Investments to consummate Acquisitions permitted by Section 11.5; and
 
(g) Investments listed on Schedule 11.11 as of the Closing Date.
 
provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), or (f) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.
 
11.12 Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under, the Subordinated Debt Documents, except as
otherwise expressly permitted in the Subordination Agreement.
 
11.13 Fiscal Year. Not change its Fiscal Year.
 
11.14 Financial Covenants. 
 
11.14.1 Minimum Tangible Net Worth. Not permit Tangible Net Worth plus
Subordinated Debt as of the last day of the Computation Period to be less than
the applicable amount set forth below for such Computation Period:
 
51

--------------------------------------------------------------------------------


 
Computation
Period Ending
 
 
Minimum Tangible Net Worth
September 30, 2007 and December 31, 2007
 
$4,166,400.00
     
March 31, 2008, June 30, 2008, September 30, 2008 and December 31, 2008
 
$4,166,400.00 plus (i) 50% of the net income after tax for Fiscal Year 2007
based on GAAP, and (ii) 100% of any Subordinated Debt or equity infused during
Fiscal Year 2007
     
Each Fiscal Quarter thereafter
 
The Minimum Tangible Net Worth for the preceding Fiscal Year plus (i) 50% of the
net income after tax for Fiscal Year then ending based on GAAP, and (ii) 100% of
any Subordinated Debt or equity infused during the Fiscal Year then ending

 
11.14.2 Minimum Utilization Ratio. Not permit the Utilization Ratio as of the
last day of any Computation Period to be less than .70:1.00 for such Computation
Period.
 
11.14.3 Interest Coverage Ratio. Not permit the Interest Coverage Ratio for any
Computation Period to be less than 1.25:1.00 for such Computation Period.
 
11.14.4 Senior Debt to EBITDA Ratio. Not permit the Senior Debt to EBITDA Ratio
as of the last day of any Computation Period to exceed 5.00:1.00 for such
Computation Period.
 
11.14.5 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio as
of the last day of any Computation Period to exceed 5.50:1.00 for such
Computation Period.
 
11.14.6 EBITDA. Not permit EBITDA for any Computation Period to be less than
Fifteen Million and No/100 Dollars ($15,000,000.00) plus eighty percent (80%) of
pro forma trailing twelve month EBITDA contributed by the Person or Property
acquired in an Acquisition consummated during the applicable period.
 
11.15 Cancellation of Debt. Not, and not permit any other Loan Party to, cancel
any claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of debts or claims
not to exceed $500,000.00 in any Fiscal Year.
 
SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
 
The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:
 
52

--------------------------------------------------------------------------------



12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated and (b) the Administrative Agent
shall have received all of the following, each duly executed and dated the
Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent (and the date on which all such conditions precedent have been satisfied
or waived in writing by the Administrative Agent and the Lenders is called the
“Closing Date”):
 
12.1.1 Notes. A Note for each Lender.
 
12.1.2 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate governmental
authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent; (c)
bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.
 
12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.
 
12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.
 
12.1.5 Guaranty and Collateral Agreement. A counterpart of the Guaranty and
Collateral Agreement executed by each Loan Party, together with all instruments,
transfer powers and other items required to be delivered in connection
therewith.
 
12.1.6 Subordination Agreements. (a) A counterpart of the First Amendment to
Subordination and Intercreditor Agreement executed by the Company and the
Subordinated Note Agent.
 
(b) An amendment to the Subordinated Note Purchase Agreement and the
Subordinated Notes, acceptable to the Administrative Agent in form and substance
in its sole discretion, which shall include among other things (i) an extension
of the maturity date of the Subordinated Notes to not less than six (6) months
after the Termination Date and (ii) amendments to the financial covenants to
match the financial covenants set forth herein.
 
53

--------------------------------------------------------------------------------



12.1.7 Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Administrative Agent.
 
12.1.8 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.
 
12.1.9 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent).
 
12.1.10 Solvency Certificate. A Solvency Certificate executed by a Senior
Officer of the Company.
 
12.1.11 Environmental Reports. Environmental site assessment reports requested
by the Administrative Agent.
 
12.1.12 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the
Administrative Agent may reasonably request.
 
12.1.13 Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording.
 
12.1.14 Borrowing Base Certificate. A Borrowing Base Certificate dated as of the
Closing Date.
 
12.1.15 Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Company on behalf of the Company certifying the matters set forth
in Section 12.2.1 as of the Closing Date.
 
54

--------------------------------------------------------------------------------



12.1.16 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.
 
12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:
 
12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:
 
(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and
 
(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.
 
12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of the
Company as to the matters set out in Section 12.2.1 (it being understood that
each request by the Company for the making of a Loan or the issuance of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.
 
SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.
 
13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
 
13.1.1 Non-Payment of the Loans, etc. Default in the payment for more than two
(2) days after the same is due of the principal of any Loan or of any interest,
fee, reimbursement obligation with respect to any Letter of Credit or other
amount payable by the Company hereunder or under any other Loan Document.
 
13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party exceeding $500,000.00 and such default
shall (a) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require any Loan Party
to purchase or redeem such Debt or post cash collateral in respect thereof)
prior to its expressed maturity.
 
55

--------------------------------------------------------------------------------


 
13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.
 
13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.
 
13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Sections 10.1.5, 10.3(b) or
10.5 or Section 11; or (b) failure by any Loan Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days.
 
13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.
 
13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$100,000.00; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or (d)
there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds
$100,000.00.
 
13.1.8 Judgments. Final judgments which exceed an aggregate of $100,000.00 shall
be rendered against any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments.
 
56

--------------------------------------------------------------------------------


 
13.1.9 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.
 
13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Loan Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.
 
13.1.11 Change of Control. A Change of Control shall occur. 
 
13.1.12 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.
 
13.2 Effect of Event of Default. If any Event of Default described in Section
13.1.4 shall occur in respect of the Company, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Company shall become immediately obligated
to Cash Collateralize all Letters of Credit, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Company shall immediately become obligated to
Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind. The Administrative
Agent shall promptly advise the Company of any such declaration, but failure to
do so shall not impair the effect of such declaration. Any cash collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Company or as a court of competent jurisdiction may elect.
 
57

--------------------------------------------------------------------------------



SECTION 14 THE AGENT.
 
14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.
 
14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
 
14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.
 
58

--------------------------------------------------------------------------------


 
14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.
 
14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.
 
59

--------------------------------------------------------------------------------



14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
any foreclosure under, or modification, release or discharge of, any or all of
the Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.
 
14.9 Administrative Agent in Individual Capacity. LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Loan Parties and
Affiliates as though LaSalle were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, LaSalle or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though LaSalle
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.
 
60

--------------------------------------------------------------------------------



14.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
 
14.11 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or (iii)
subject to Section 15.1, if approved, authorized or ratified in writing by the
Required Lenders; or (b) to subordinate its interest in any Collateral to any
holder of a Lien on such Collateral which is permitted by Section 11.2(d)(i) or
(d)(iii) (it being understood that the Administrative Agent may conclusively
rely on a certificate from the Company in determining whether the Debt secured
by any such Lien is permitted by Section 11.1(b)). Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 14.11. Each
Lender hereby authorizes the Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.
 
14.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:
 
61

--------------------------------------------------------------------------------



(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
14.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
62

--------------------------------------------------------------------------------



SECTION 15 GENERAL.
 
15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall (a)
extend or increase the Commitment of any Lender without the written consent of
such Lender, (b) cause the Total Commitment to exceed One Hundred Twenty Million
and No/100 Dollars ($120,000,000.00), (c) extend the date scheduled for payment
of any principal (excluding mandatory prepayments) of or interest on the Loans
or any fees payable hereunder without the written consent of each Lender
directly affected thereby, (d) reduce the principal amount of any Loan, the rate
of interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and fees resulting from a change in the Applicable Margin as provided for
in this Agreement); or (e) release any party from its obligations under the
Guaranty or all or any substantial part of the Collateral granted under the
Collateral Documents, change the definition of Required Lenders, any provision
of this Section 15.1 or any provision of Section 7.5 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders. No provision of
Section 14 or other provision of this Agreement affecting the Administrative
Agent in its capacity as such shall be amended, modified or waived without the
consent of the Administrative Agent. No provision of this Agreement relating to
the rights or duties of the Issuing Lender in its capacity as such shall be
amended, modified or waived without the consent of the Issuing Lender. No
provision of this Agreement relating to the rights or duties of the Swing Line
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Swing Line Lender.
 
15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.
 
15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.
 
15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Sections
10 or 11.14 (or any related definition) to eliminate or to take into account the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Sections 10 or 11.14 (or any related definition) for such purpose), then
the Company’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant (or related definition)
is amended in a manner satisfactory to the Company and the Required Lenders.
 
63

--------------------------------------------------------------------------------


 
15.5 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any Collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.
 
15.6 Assignments; Participations. 
 
15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Company (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit D hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Sections 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within three Business Days after
notice thereof. 

64

--------------------------------------------------------------------------------



(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.
 
(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Company also agrees that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).

65

--------------------------------------------------------------------------------



15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register. 
 
15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
 
15.9 Confidentiality. As required by federal law and the Administrative Agent's
policies and practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Loan Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Company consents to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

66

--------------------------------------------------------------------------------



15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.
 
15.11 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
 
15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.
 
15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.
 
15.14 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.
 
15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

67

--------------------------------------------------------------------------------



15.16 Customer Identification - USA Patriot Act Notice. Each Lender and LaSalle
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or LaSalle, as applicable, to identify
the Loan Parties in accordance with the Act.
 
15.17 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

68

--------------------------------------------------------------------------------



15.18 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Company agrees, on behalf of itself and each
other Loan Party, that neither the Administrative Agent nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF
ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders
 
15.19 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

69

--------------------------------------------------------------------------------



15.20 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
[signature pages follow]

70

--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.


PAC-VAN, INC., an Indiana corporation
   
By:
/s/ Theodore M. Mourouzis
 
Theodore M. Mourouzis, President


71

--------------------------------------------------------------------------------




LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent, as Collateral Agent, as
Issuing Lender and as a Lender
   
By:
/s/ Andrew J. Crask
 
Andrew J. Crask, Vice President


72

--------------------------------------------------------------------------------




NATIONAL CITY BANK, as Documentation
Agent and as a Lender
   
By:
/s/ Christopher A. Susott
 
Christopher A. Susott, Vice President


73

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
   
By:
/s/ James M. Stehlik
 
James M. Stehlik, Vice President


74

--------------------------------------------------------------------------------



ANNEX A
 
LENDERS AND PRO RATA SHARES
Lender
 
Revolving
Commitment Amount
 
Pro Rata Share
                 
LaSalle Bank National Association
 
$
35,000,000.00
**/  
38.888888889
%
               
National City Bank
 
$
30,000,000.00
   
33.333333333
%
               
Wells Fargo Bank, National Association
 
$
25,000,000.00
   
27.777777778
%
               
TOTALS
 
$
90,000,000.00
   
100
%



**/ Includes Swing Line Commitment Amount of $5,000,000.00.


--------------------------------------------------------------------------------



ANNEX B
 
ADDRESSES FOR NOTICES
 
PAC-VAN, INC.
 
2995 South Harding Street
Indianapolis, Indiana 46225
Attention: Theodore M. Mourouzis, President
Telephone: __________________
Facsimile: (317) 791-2016
 
LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender
 
Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance
 
30 S. Meridian Street, Suite 800
Indianapolis, IN 46204
Attention: Andrew J. Crask
Telephone: (317) 916-2227
Facsimile: (317) 756-7021
 
All Other Notices
 
30 S. Meridian Street, Suite 800
Indianapolis, IN 46204
Attention: Andrew J. Crask
Telephone: (317) 916-2227
Facsimile: (317) 756-7021
 
NATIONAL CITY BANK, as Documentation Agent and as a Lender


One National City Center, 200E
Indianapolis, IN 46255
Attention: Christopher A. Susott
Telephone: (317) 267-3668
Facsimile: (317) 267-6249


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


300 North Meridian Street
Indianapolis, IN 46204
Attention: James M. Stehlik
Telephone: (317) 977-1115
Facsimile: (317) 977-1118


--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF
NOTE
August _____, 2007
$__________________
Chicago, Illinois

 
The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of LaSalle Bank National
Association (the “Administrative Agent”) in Chicago, Illinois the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown on the schedule attached hereto
(and any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.
 
The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.
 
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Credit Agreement, dated as of August
_____, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms not otherwise defined herein are used
herein as defined in the Credit Agreement), among the undersigned, certain
financial institutions (including the Lender) and the Administrative Agent, to
which Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.
 
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.
 
PAC-VAN, INC.
   
By:
   
Theodore M. Mourouzis, President


--------------------------------------------------------------------------------



EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
To:                          LaSalle Bank National Association, as
Administrative Agent
 
Please refer to the Amended and Restated Credit Agreement dated as of August
____, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Pac-Van, Inc. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.
 
I.                             Reports. Enclosed herewith is a copy of the
[annual audited/quarterly/monthly] report of the Company as at _____________,
____ (the “Computation Date”), which report fairly presents in all material
respects the financial condition and results of operations [(subject to the
absence of footnotes and to normal year-end adjustments)] of the Company as of
the Computation Date and has been prepared in accordance with GAAP consistently
applied.
 
II.                            Financial Tests. The Company hereby certifies and
warrants to you that the following is a true and correct computation as at the
Computation Date of the following ratios and/or financial restrictions contained
in the Credit Agreement:
 
A.
Section 11.14.1 - Minimum Tangible Net Worth
         
1.
Tangible Net Worth
$________
         
2.
Plus: Subordinated Debt
$________
         
3.
Total
$________
         
4.
Minimum required
$________
       
B.
Section 11.14.2 - Minimum Utilization Ratio
         
1.
Average Net Book Value of Eligible Inventory “in use”
$________
         
2.
Average Net Book Value of All Eligible Inventory
$________
         
3.
Ratio of (1) to (2)
____ to 1
         
4.
Minimum Required
.70 to 1
       
C.
Section 11.14.3 - Minimum Interest Coverage Ratio
         
1.
Consolidated Net Income
$________
         
2.
Plus:  Interest Expense
$________


--------------------------------------------------------------------------------






   
income tax expense
$________
   
depreciation
$________
   
amortization
$________
   
Claymon expenses
$________
   
stock option expenses
$________
         
3.
Total (EBITDA)
$________
         
4.
Less:  Cash Taxes
$________
   
Dividends/Distributions
$________
         
5.
Adjusted EBITDA
$________
         
6.
Interest Expense
$________
         
7.
Ratio of (6) to (7)
____ to 1
         
8.
Minimum required
1.25 to 1
   
D.
Section 11.14.4 - Maximum Senior Debt to EBITDA Ratio
         
1.
Senior Debt
$________
         
2.
EBITDA
$________
   
(from Item C(3) above)
           
3.
Ratio of (1) to (2)
____ to 1
         
4.
Maximum allowed
5.00 to 1
   
E.
Section 11.14.5 - Maximum Total Debt to EBITDA Ratio
         
1.
Total Debt
$________
         
2.
EBITDA
$________
   
(from Item C(3) above)
           
3.
Ratio of (1) to (2)
____ to 1
         
4.
Maximum allowed
5.50 to 1
   
F.
Section 11.14.6 - Minimum EBITDA
         
1.
EBITDA
$________
   
(from Item C(3) above)
           
2.
Minimum allowed
$________

 
The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

2

--------------------------------------------------------------------------------



The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on _________, ____.
 
PAC-VAN, INC., an Indiana corporation
   
By:
 
Title:
 


3

--------------------------------------------------------------------------------



EXHIBIT C
 
FORM OF BORROWING BASE CERTIFICATE
 
To:          LaSalle Bank National Association, as Administrative Agent
 
Please refer to the Amended and Restated Credit Agreement dated as of August
____, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Pac-Van, Inc. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. This certificate (this “Certificate”), together with supporting
calculations attached hereto, is delivered to you pursuant to the terms of the
Credit Agreement. Capitalized terms used but not otherwise defined herein shall
have the same meanings herein as in the Credit Agreement.
 
The Company hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on ______________, ____ (the “Calculation
Date”), the Borrowing Base was $_____________, computed as set forth on the
schedule attached hereto.
 
The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.
 
PAC-VAN, INC., an Indiana corporation
   
By:
 
Title:
 


--------------------------------------------------------------------------------



SCHEDULE TO BORROWING BASE CERTIFICATE
Dated as of [_________________]
 
1.
Gross Accounts
   
$_________
         
2.
Less Ineligibles
                   
-
Administrative Agent’s Lien Not Perfected
 
$_________
   
-
Subject to other Lien
$_________
     
-
Subject to Offset, etc.
$_________
     
-
Account Debtor not in U.S.
$_________
     
-
Sale on Approval, Sale or
         
Return, Bill and Hold or
         
Consignment
$_________
     
-
Over 90 days past invoice date
$_________
     
-
Affiliate Receivables
$_________
     
-
Non-assignable
$_________
     
-
Other
$_________
     
-
Total
 
 
$_________
           
3.
Eligible Accounts [Item 1 minus Item 2]
   
$_________
           
4.
Item 3 times 85%
   
$_________
         
5.
Gross Inventory consisting of consisting of
 
 
$_________
           
mobile office units, modular buildings and storage containers
                 
6.
Less Ineligibles
       
-
Administrative Agent’s Lien Not Perfected
 
$_________
   
-
Subject to other Lien
$_________
     
-
Not Salable
$_________
     
-
Located off-site and no
         
Collateral Access Agreement
$_________
     
-
Not located in U.S.
$_________
     
-
Supply items; packaging
$_________
     
-
Advance payments received
$_________
     
-
Other
$_________
     
-
Total
 
 
$_________
           
7.
Eligible Inventory [Item 5 minus Item 6]
   
$_________
         
8.
Item 7 times 85%
   
$_________
         
9.
Borrowing Base
                 
[Item 4 plus Item 8]
   
$_________
           
10.
Lesser of Item 9 and
the Revolving Commitment
 
$_________
 

 

--------------------------------------------------------------------------------




11.
Revolving Outstandings (includes Stated Amount of Letters of Credit)
   
$_________
         
12.
Outstanding Swing Line Loans
   
$_________
         
13.
Revolving Loan Availability
       
[Excess of Item 10 over Item 11]
 
$_________
 
         
14.
Required Prepayment
       
[Excess of sum of Items 11 and 12 over Item 10]
 
 
$_________


2

--------------------------------------------------------------------------------



EXHIBIT D


FORM OF
ASSIGNMENT AGREEMENT


Date:_________________


To: Pac-Van, Inc.


and


LaSalle Bank National Association, as Administrative Agent


Re: Assignment under the Credit Agreement referred to below


Gentlemen and Ladies:


Please refer to Section 15.6.1 of the Amended and Restated Credit Agreement
dated as of August ___, 2007 (as amended or otherwise modified from time to
time, the “Credit Agreement”) among Pac-Van, Inc. (the “Company”), various
financial institutions and LaSalle Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”). Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.


_________________ (the “Assignor”) hereby sells and assigns, without recourse,
to _________________ (the “Assignee”), and the Assignee hereby purchases and
assumes from the Assignor, that interest in and to the Assignor’s rights and
obligations under the Credit Agreement as of the date hereof equal to  % of all
of the Loans, of the participation interests in the Letters of Credit and of the
Commitments, such sale, purchase, assignment and assumption to be effective as
of ___________, _____, or such later date on which the Company and the
Administrative Agent shall have consented hereto (the “Effective Date”). After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective Percentages for purposes of the Credit Agreement
will be as set forth opposite their names on the signature pages hereof.


The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.


The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.


--------------------------------------------------------------------------------




The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Company
is obligated to pay to the Assignor under such Section. [The Assignee has
delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The Assignee/Assignor shall pay
the fee payable to the Administrative Agent pursuant to Section 15.6.1.


The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:



 
(a)
the Assignee (i) shall be deemed automatically to have become a party to the
Credit Agreement and to have all the rights and obligations of a “Lender” under
the Credit Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto; and




 
(b)
the Assignor shall be released from its obligations under the Credit Agreement
to the extent specified in the second paragraph hereof.



The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:



(A)
Institution Name:



Address:


Attention:


Telephone:


Facsimile:



(B)
Payment Instructions:



This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois


Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

2

--------------------------------------------------------------------------------




Percentage =        %
[ASSIGNEE]
       
By:
 
 
Title:
 
     
Adjusted Percentage =        %
[ASSIGNOR]
       
By:
 
 
Title:
 



ACKNOWLEDGED AND CONSENTED TO
this ____ day of ________, ____.


LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent


By:
 
Title:
 



ACKNOWLEDGED AND CONSENTED TO
this ____ day of ________, _____.


PAC-VAN, INC., an Indiana corporation


By:
 
Title:
 


3

--------------------------------------------------------------------------------



EXHIBIT E 


FORM OF NOTICE OF BORROWING
 
To:  LaSalle Bank National Association, as Administrative Agent
 
Please refer to the Amended and Restated Credit Agreement dated as of August
______, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Pac-Van, Inc. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.
 
The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:
 
(i) The requested borrowing date for the proposed borrowing (which is a Business
Day) is ______________, ____.
 
(ii) The aggregate amount of the proposed borrowing is $______________.
 
(iii) The type of Revolving Loans comprising the proposed borrowing are [Base
Rate] [LIBOR] Loans.
 
(iv) The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is ___________ months (which shall be 1, 2, 3
or 6 months).
 
The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.
 
The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.
 
PAC-VAN, INC., an Indiana corporation
   
By:
 
Title:
 


--------------------------------------------------------------------------------



EXHIBIT F 


FORM OF NOTICE OF CONVERSION/CONTINUATION
 
To:  LaSalle Bank National Association, as Administrative Agent
 
Please refer to the Amended and Restated Credit Agreement dated as of August
____, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Pac-Van, Inc. (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.
 
The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:
 
(a) on [ date ] convert $[________]of the aggregate outstanding principal amount
of the [_______] Loan, bearing interest at the [________] Rate, into a(n)
[________] Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[_____] month(s)];
[(b) on [ date ] continue $[________]of the aggregate outstanding principal
amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a LIBOR
Loan having an Interest Period of [_____] month(s)].


The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.


The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.
 
PAC-VAN, INC., an Indiana corporation
   
By:
 
Title:
 


--------------------------------------------------------------------------------


 